                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:19-cv-00227-RJC-DCK

US FOODS, INC.,              )
                             )
           Plaintiff,        )
                             )
            v.               )
                             )                              ORDER
WHITE OAK MANOR – CHARLOTTE, )
INC., and WHITE OAK          )
MANAGEMENT, INC.,            )
                             )
           Defendants.       )

      THIS MATTER comes before the Court on Plaintiff’s Motion to Dismiss, (Doc.

No. 15), and the Magistrate Judge’s Memorandum and Recommendation (“M&R”),

(Doc. No. 18).

I.    BACKGROUND

      On June 20, 2019, Defendants filed counterclaims against Plaintiff for

negligence, breach of contract, breach of express and implied warranties, and

equitable indemnification. (Doc. No. 10.) On August 12, 2019, Plaintiff filed its

Motion to Dismiss pursuant to Rule 12(b)(6).      (Doc. No. 15.)   In the M&R, the

Magistrate Judge recommended that this Court deny Plaintiff’s motion. (Doc. No.

18, at 8.) The Magistrate Judge advised the parties of their right to file objections

within fourteen days, (Doc. No. 18, at 8); however, no objections were filed, and the

time for doing so has expired.

II.   STANDARD OF REVIEW

      The district court may assign dispositive pretrial matters pending before the
court to a magistrate judge for “proposed findings of fact and recommendations.” 28

U.S.C. § 636(b)(1)(B). The Federal Magistrate Act provides that a district court

“shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. § 636(b)(1);

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). “[I]n the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d

310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

III.   DISCUSSION

       As no objection to the M&R has been made, the parties have waived their

right to de novo review of any issues covered in the M&R. After review of the M&R

and the entire record, the Court determines that the recommendation of the

Magistrate Judge to deny Plaintiff’s Motion to Dismiss is fully consistent with and

supported by current law. Therefore, the Court adopts the M&R.

IV.    CONCLUSION

       IT IS THEREFORE ORDERED that:

       1.    The Magistrate Judge’s M&R, (Doc. No. 18), is ADOPTED; and

       2.    Plaintiff’s Motion to Dismiss, (Doc. No. 15), is DENIED.




                                          2
Signed: March 16, 2020




             3
